Title: From Alexander Hamilton to George Ingersoll, 17 March 1800
From: Hamilton, Alexander
To: Ingersoll, George



Sir
N York March 17th. 1800

I have been informed that there are at West Point some copies belonging to the public of the French work entitled Manuel D’ Artillerie. Reserving one of these for the use of the post you will send the rest to me.
Your company will be ordered to march, in the course of two or three weeks, towards Harper’s ferry. In the mean time you will make the necessary preparations. You will inform me how many field pieces there are at West Point mounted after the French plan and their calibre.
C Ingersoll

